Exhibit 10.11

AMENDMENT TO AMENDED AND RESTATED SPONSOR AGREEMENT

WHEREAS, WGC USA Asset Management Company, LLC, a Delaware limited liability
company (“Sponsor”), and World Currency Gold Trust, a Delaware statutory trust
organized in series (the “Trust”) have heretofore entered into an Amended and
Restated Sponsor Agreement (“Agreement”), dated as of October 14, 2016; and

WHEREAS, the parties hereto desire to amend the Agreement (“Amendment”) to
clarify, for purposes of Section 8 of the Agreement, the Sponsor’s intention and
practice regarding a Fund’s organizational and offering costs;

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Sponsor and the Trust
hereby amend Section 8 of the Agreement and agree as follows (with the
additional language being hereby added to such section being indicated in double
underlining):

“8. Ordinary Fees and Expenses. Except for the fees and expenses payable to the
Funds’ gold delivery provider, Sponsor shall be responsible for the payment of
the ordinary fees and expenses of the Funds, including but not limited to the
following: fees charged by the Funds’ administrator, custodian, index provider,
marketing agent and trustee, NYSE Arca listing fees, typical maintenance and
transaction fees of The Depository Trust Company, SEC registration fees,
printing and mailing costs, audit fees and expenses, legal fees not in excess of
$100,000 per annum and expenses and applicable license fees. Sponsor shall not
be required to pay any extraordinary expenses not incurred in the ordinary
course of the Funds’ business. Extraordinary expenses are fees and expenses
which are unexpected or unusual in nature, such as legal claims and liabilities
and litigation costs or indemnification or other unanticipated expenses.
Extraordinary fees and expenses also include material expenses which are not
currently anticipated obligations of the Funds. In addition, Sponsor shall not
be required to pay any charges, fees, transaction or other costs in connection
with any gold delivery agreement or ISDA agreement in connection with the
delivery of gold to or from a Fund. Routine operational, administrative and
other ordinary expenses are not deemed extraordinary expenses. Notwithstanding
any other provision to the contrary, the Funds’ organizational and offering
costs (“O&O Costs”) shall be borne by the Sponsor and, as such, are the sole
responsibility of the Sponsor. The Sponsor hereby agrees not to seek
reimbursement from or otherwise require any Fund, the Trust, or any other party
to assume any liability, duty or obligation in connection with any such O&O
Costs.”

Capitalized terms used herein not otherwise defined have the meaning given in
the Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of November 28, 2017.

 

World Currency Gold Trust By: Delaware Trust Company, its Trustee By:  
/s/    Alan R. Halpern Name:   Alan R. Halpern Title:   Vice President WGC USA
Asset Management Company, LLC By:   /s/    Gregory S. Collett Name:   Gregory S.
Collett Title:   Vice President